Citation Nr: 1759487	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-11 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and December 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

The Board has determined that the evidence warranted that the Veteran's claim for service connection for PTSD be expanded to include service connection for other possible acquired psychiatric disorders shown in the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has not been afforded a VA examination regarding his service connection claim for headaches.  The Veteran stated that while stationed in Vietnam, he drove a deuce and a half which had an iron trellis overhead.  The Veteran further stated that "the roads to and from Qui Nhon were absolutely horrible, horrible."  He stated that during his trips, he would hit potholes, and he whacked his head on the iron trellis about seven to 10 times.  As a result, he developed headaches and has suffered from headaches since then.  As such, the evidence of record raises the possibility that the Veteran's headaches may be related to active duty service.  Therefore, a remand is necessary to obtain a VA examination with opinion on this issue.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

During his hearing, the Veteran stated that he experienced traumatic events in Vietnam.  See May 2017 Hearing Transcript.  The Veteran stated that because of his Vietnam experiences, he experiences symptoms to include nightmares, poor concentration, increased arousal, and hypervigilence.  See Medical Treatment Records-Non-Government Facility entered in Caseflow Reader in September 2011.  Based on the Veteran's reported stressors, a private licensed clinical social worker diagnosed the Veteran with PTSD.  See id.  However, the April 2012 VA examiner stated that the Veteran's mood swings and blunt emotions were at least as likely as not related to the Veteran's vocational experience as a firefighter.  See April 2012 VA Examination.  In light of the inconsistent opinions, a clarifying opinion is necessary.

In its November decision denying TDIU, the RO noted that the September 2012 VA examiner stated that the Veteran's disabilities did not preclude him from working in a sedentary occupation.  However, the September 2012 VA examination is not of record.  A remanded is necessary to obtain the examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluations and/or treatment of the Veteran pertaining to the claims on appeal, to include the report of any September 2012 VA examination.  If it is determined that the report of such an examination is unavailable, or does not exist, this should be noted and explained in the record.

2.  Send to the Veteran a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to his claims that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

3.  Schedule the Veteran for appropriate VA examinations to determine the current nature and likely etiology of his disorders.  The claims file, to include a copy of this remand, must be made available to the examiner for review prior to the exam.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

A.  Headaches

a.  Based on the examination and review of the record, the examiner is requested to provide an opinion addressing the following questions:

Is it at least as likely as not (50 percent or higher probability) that any diagnosed headache disability had its onset in or is otherwise related to active duty service? 

The examiner is asked to specifically comment on the Veteran's report that he often hit his head while driving the deuce and a half.

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

B.  PTSD

(a)  Based on examination findings, historical records, and medical principles, the examiner must give a medical opinion, with full rationale, as to whether the Veteran currently has PTSD.  

b.  If a diagnosis of PTSD is deemed appropriate, the examiner should opine whether it is as likely as not (a 50 percent or greater probability) that any in-service stressful experience described by the Veteran caused his PTSD.  

c.  For any other psychiatric disorder or disorders diagnosed, the examiner should opine whether it is as likely as not (a 50 percent or greater probability) that the current disorder was in whole or part caused or aggravated by military service.  

d.  The examiner is asked to comment on the September 2011 licensed clinical social worker's findings regarding the Veteran's diagnoses. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

4.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




